Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1. 	 The amendment filed November 3, 2021, is acknowledged and has been entered. Claim 19 has been amended. 


2.  	Claims 19-31 are pending.  Claims 25 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or nonelected species, there being no allowable generic or linking claim.  

3.  	Claims 19-24, 26 and 30-31 are under examination. The elected species comprised in the antibody are mutations of I253A, H310A and H435A in the first polypeptide and mutations H310A, H333A and Y436A in the second polypeptide and further mutations as follows: the first Fc-region polypeptide is a human IgG1 Fc-region polypeptide with the mutations L234A, L235A, P329G, S354C, T366W and the second Fc-region polypeptide is a human IgG1 Fc-region polypeptide with the mutations L234A, L235A, P329G, Y349C, T366S, L368A, Y407V.

Information Disclosure Statement

4.	The information disclosure statements have been considered.

Grounds of Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action.

Grounds of Rejection Maintained




Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 19-24 and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeJong et al (WO 2014/006217 A1, IDS).
With respect to the claims, DeJong et al teach humanized monoclonal, bivalent and/or bispecific antibodies comprising first and second polypeptides comprising CH2, CH3 and hinge regions comprising cysteine wherein the polypeptides comprise I253A, H310A, H33A, H435A, and Y436A mutations wherein the numbering is that of the EU index (see entire document, e.g., pages 8-10, 33, 47, 53, 59, 66 and 67 and claims).  DeJong et al teach that the protein can be homodimeric or heterodimeric (see page 51). DeJong et al teach that the protein can be a human IgG1 protein which comprises a cysteine, a human IgG2 protein, a human IgG3 protein or a bispecific antibody (see pages 11 and 12).  DeJong et al teach the antibody proteins in pharmaceutical compositions and the intended use in claim 31 does not materially or structurally distinguish the claim from the compositions of DeJong (see page 67).  Then with respect to claim 24, this claim merely recites a property of the protein.   Applicant is further reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, supported by the reasoning of the Federal Circuit in Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342,1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), it is submitted that the claiming of a previously uncharacterized property of a prior art composition does not render embodiments present in the old composition patentably new to the discoverer.   Notably, the instantly claimed products are structurally and materially indistinguishable from the products of the prior art.  
Therefore, the products of DeJong et al are deemed to anticipate the claimed products absent a .   

Response to Arguments

8.	In the response, Applicant argues that: 
There is not an enabling disclosure in Dejong of an antibody comprising first and second polypeptides comprising triple mutations. 
In response, page 47 discloses “In an even further embodiment, the first and/or second polypeptide, e.g. both polypeptides, of the dimeric protein according to the present invention have been further modified to improve the pharmacokinetic profile, via reducing or abrogating the binding to FcRn by the specific mutations 1253A, H310A, H433A, H435A, Y436A, mutations l253A/H310A/H435A (Kim, J. K. et al. Eur. J. Immunol. 29, 2819-2825 (1999), Shields, R.L., et al, J Biol Chem. 9, 6591-604 (2001)), wherein the numbering of the residues in the Fe region is that of the EU index as in Kabat (Kabat, E.A. in US Department of Health and Human Services, NIH publication n° 91-3242, 5th edition 662, 680, 689 (1991)). Hence, in one embodiment, an amino acid in at least one position corresponding to a position selected from the group consisting of 1253, H310, H433, H435 and Y436, may be A for each position, respectively. In another embodiment, the amino acids in positions corresponding to 1253, H310A and H435A may each be A.” which is considered to be enabling of an antibody comprising first and second polypeptides comprising triple mutations when considered in context of the DeJong disclosure.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth previously, this rejection is being maintained.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.	Claims 19-24, 26 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over DeJong et al (WO 2014/006217 A1, IDS), Merchant et al (Nat. Biotech., 16: 677-681, 1998, IDS), Klein et al (US 2009/0162360 A1) and Lazar et al (US 2007/0219133 A1).
With respect to the claims, DeJong et al teach humanized monoclonal, bivalent and/or bispecific antibodies comprising first and second polypeptides comprising CH2, CH3 and hinge regions comprising cysteine wherein the polypeptides comprise I253A, H310A, H33A, H435A, and Y436A mutations wherein the numbering is that of the EU index (see entire document, e.g., pages 8-10, 33, 47, 53, 59, 66 and 67 and claims).  DeJong et al teach that the protein can be homodimeric or heterodimeric (see page 51). DeJong et al teach that the protein can be a human IgG1 protein which comprises a cysteine, a human IgG2 protein, a human IgG3 protein or a bispecific antibody (see pages 11 and 12).  DeJong et al teach the antibody proteins in pharmaceutical compositions and the intended use in claim 31 does not materially or structurally distinguish the claim from the compositions of DeJong (see page 67).  
Merchant et al teach engineering antibody heavy chain CH3 domains to produce a protuberance (knob) in one heavy chain CH3 domain and a cavity (hole) in the other heavy chain CH3 domain to promote heterodimeric heavy chain:heavy chain binding using mutations set forth in Table 1, including Y349C and T366W mutations in one heavy chain and S354C, T366S, L368A, and Y407V mutations in the other heavy chain to make bispecific antibodies(see variant 12 in Table 1 at page 678 and abstract).
Klein et al teach a bivalent, bispecific antibody, such as a human IgG1, comprising a Fab that binds CD3 and an antigen binding domain that binds a tumor antigen, wherein the CL and CH1 are replaced by each other and an Fc domain containing a protuberance and a cavity both of which help produce the 
	Lazar et al substituting positions 234, 235 and 329 among others in an Fc region to reduce ADCC (see page 8) and that the mutations contemplated include L234A, L235A and P329G (see pages 6-8).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have engineered the proteins taught by DeJong with the protuberance and cavity mutations and cysteine mutations of Merchant et al, including Y349C and T366W mutations in one heavy chain and S354C, T366S, L368A, and Y407V mutations in the other heavy chain, and substitute L234A, L235A and P329G in the IgG1 Fc region of the antibodies in order to promote heterodimerization of the CH3 domains of the bispecific antibodies and to reduce ADCC activity.
In this case, because Merchant et al teach that making such changes in the CH3 domain promotes heterodimerization of the CH3 domains when producing a bispecific antibody, one of skill in the art would have been motivated to include these changes, as heterodimerization of the CH3 domains increases production of functional bispecific antibodies while the mutations of Klein and Lazar reduce unwanted ADCC, so making such changes have a clear advantage.  
Additionally, as the prior art teaches methods of making such mutations, one of ordinary skill in the art would have had a reasonable expectation of success in making such antibodies.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

11.	Claims 19-24, 26 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US 2010/0272720 A1, IDS), Merchant et al (Nat. Biotech., 16: 677-681, 1998, IDS), Klein et al (US 2009/0162360 A1) and Lazar et al (US 2007/0219133 A1).
Lo et al teach antibody fusion proteins comprising first and second polypeptides comprising CH2, CH3 and hinge regions comprising cysteine wherein the polypeptides comprise I253A, H310A, H33A, H435A or Y436A mutations wherein the numbering is Kabat to reduce FcRn binding (see entire document, e.g., pages 5, 11 and 12 and claims).  Lo et al teach that the protein can be homodimeric or heterodimeric (see page 11). Lo et al teach that the protein can be a human IgG1 protein which comprises a cysteine in the hinge, a human IgG2 protein or a human IgG4 protein(see page 9).  Lo et al teach the protein in pharmaceutical compositions (see page 8 and claims).

Klein et al teach monoclonal, human, bivalent and/or bispecific antibody, such as a human IgG1, comprising a Fab that binds CD3 and an antigen binding domain that binds a tumor antigen, wherein the Fc domain contains a protuberance and a cavity both of which help produce the desired bispecific antibody (see entire document, e.g., Figures, pages 1-4 and 12-14).    Klein et al teach a pharmaceutical composition of this antibody (see page 2).  Klein et al teach that L234, L235 and P329 are involved in effector function and modifying such sites (see page 3).
	Lazar et al substituting positions 234, 235 and 329 among others in an Fc region to reduce ADCC (see page 8) and that the mutations contemplated include L234A, L235A and P329G (see pages 6-8).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have engineered monoclonal human bivalent, bispecific IgG1, IgG2 and IgG4 antibodies with at least I253A, H310A, H333A, H435A and Y436A mutations in both chains to reduce FcRn binding.  Notably, Lo et al teach that additional residues may be mutated such that one of skill would understand that Lo et al did not contemplate only mutating one residue and that mutating additional residues would have the advantage of further reducing binding. 
Furthermore, it also would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have further engineered the proteins suggested by Lo with the protuberance and cavity mutations and cysteine mutations of Merchant et al, including Y349C and T366W mutations in one heavy chain and S354C, T366S, L368A, and Y407V mutations in the other heavy chain along with substitutions of L234A, L235A and P329G in the IgG1 Fc region of the antibodies in order to promote heterodimerization of the CH3 domains of the bispecific antibodies and to reduce ADCC activity.
In this case, because Merchant et al teach that making such changes in the CH3 domain promotes heterodimerization of the CH3 domains when producing a bispecific antibody, one of skill in the art would have been motivated to include these changes, as heterodimerization of the CH3 domains increases production of functional bispecific antibodies while the mutations of Klein and Lazar reduce unwanted ADCC, so making such changes have a clear advantage.  
Additionally, as the prior art teaches methods of making such mutations, one of ordinary skill in the art would have had a reasonable expectation of success in making such antibodies.


Response to Arguments

12.	In the response, Applicant argues that “choosing a suitable combination with a reasonable expectation of success is not possible a priori, let alone from the documents relied upon by the Patent Office.
Applicants have found that the reported variant antibodies specifically bind to Staphylococcus protein A and do not bind to human FcRn. These mutations when used either in the hole chain or the knob chain of a heterodimeric Fe-region allow for the purification of the heterodimeric Fc-region, i.e. the separation of a heterodimeric Fe-region from a homodimeric Fc-region.
Applicants have further found that the claimed combination of mutations which influence the binding of an immunoglobulin Fc-region to the neonatal Fe-receptor (FcRn), i.e. which reduce or even eliminate the binding of the Fc-region to FcRn, do not simultaneously eliminate the binding of the Fe-region to Staphylococcal protein A. This has a profound effect on the purification process that can be employed as e.g. no specific and species limited affinity chromatography materials, such as e.g. KappaSelect which only binds to antibodies comprising a kappa light chain, are required. Thus, with the combination of mutations as reported herein it is possible at the same time to reduce or even eliminate the binding to FcRn while maintaining the binding to Staphylococcal protein A.”

In response, as detailed above Dejong  provides an enabling disclosure of antibodies that comprise a first and second polypeptide comprising triple mutataions and the other prior art provides an enabling disclosure of protuberance and a cavity mutations and mutations in the Fc region to reduce ADCC, so there was clearly a reasonable expectation of success in making an antibody combining these mutations.  Genetic engineering techniques were well established as evidenced by the prior art, so an antibody combining these mutations could clearly be made. 
The with respect to the antibody not binding FcRn, while still binding Protein A, it appears Applicant is arguing that the claimed invention displays unexpected results.


Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted.   In this case, it is further noted that DeJong et al teach that the invention also includes purification of a dimeric protein according to the invention on a Protein A column, such that the evidence of record does not establish that Protein A binding is unexpected. Notably, the instant claims can contain other mutations as they recite comprising language and the claims (other than 24) do not require binding to Protein A.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth in the previous office action, these rejections are being maintained.


Conclusion
13.	No claims are allowed.

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is 571-272-9935.  The examiner can normally be reached Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached at 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
February 18, 2022